Citation Nr: 0416955	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-02 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim for hepatitis C has been 
obtained by the RO, and the RO has notified him of the type 
of evidence needed to substantiate his claim.

2.  The preponderance of the evidence on file is against the 
finding that hepatitis C, first diagnosed in 2000, is 
attributable to an incident, injury, or disease which 
occurred during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA satisfied these duties to the veteran in a VCAA 
letter issued in June 2001.  The letter predated the August 
2001 initial denial of benefits.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The RO also generally advised him 
to submit any evidence in support of his claim which he had 
in his possession, and that they would assist him in 
obtaining any evidence he was not able to obtain on his own.  
See Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, on file are the veteran's service medical 
records and private treatment records including a medical 
opinion from his private physician.

The veteran's claim of service connection for hepatitis C was 
referred by the Board to the Veterans Health Administration 
(VHA) for a specialist's opinion as to whether the veteran's 
hepatitis C was attributable to his military service.  A 
specialist's opinion was prepared in March 2004.  It is 
thorough and provides an opinion regarding the issue on 
appeal.  Thus, the Board finds that it is unnecessary to 
obtain another opinion.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of service connection for hepatitis C.

I.  Factual Background

The veteran's DD Form 214 reflects that he participated in 
non-combat service and was stationed overseas for one year, 
which included service in Vietnam.  Service medical records 
are negative for hepatitis or a blood transfusion.  During 
service, the veteran sustained a burn to his right upper arm 
while cooking.  He received treatment one week later and a 
dressing was applied.  In June 1972, he cut his finger on a 
metallic edge.  The examiner noted that it was a 
"superficial laceration."  Sutures and a clean dressing 
were applied.  Service medical records also reflect the 
veteran sustaining a mild contusion on his back.  The Board 
also notes the likelihood that the veteran received several 
medical injections for immunization purposes, while serving 
in the United States and overseas.

A May 2000 letter from the veteran's private physician, Dr. 
Jennis, stated that hepatitis C was "recently" diagnosed, 
found in the process of an evaluation for thrombocytopenia.  
Treatment records were provided dated May through October 
2000.  Correspondence dated in December 2000 from another 
private physician, Dr. Felig, noted that the veteran was 
undergoing treatment for hepatitis C.  Cirrhosis was 
documented due to hepatitis C.  It was noted that the veteran 
had no history of intravenous drug use and had never had a 
blood transfusion.  Dr. Felig noted as follows:  "I suspect 
that [the veteran] may have acquired the hepatitis C virus 
during his service in Vietnam."  In November 2001, the RO 
requested clarification from Dr. Felig regarding his opinions 
on etiology of the veteran's hepatitis C.  Dr. Felig 
submitted correspondence dated in November 2001 in which he 
stated that unless one has documentation of a negative 
hepatitis C test before an individual enters the service and 
then a positive hepatitis C test afterwards, the opinion that 
an individual acquired hepatitis C in service is always 
speculative.  He noted that the hepatitis C test did not 
become available until 1990, thus it was speculative to 
diagnose any individual who served in Vietnam with hepatitis 
C due to his service.  Dr. Felig noted that he did strongly 
feel in some cases it appropriate to deem an individual's 
hepatitis C to be service-connected.  This would be 
appropriate when an individual has no other risk factors.  
The veteran never received a blood transfusion and never used 
intravenous drugs.  He noted that "it is well known that 
with the trauma that occurred during military service, many 
individuals acquired hepatitis C at that time."  Thus, Dr. 
Felig opined, that it was appropriate to consider the 
veteran's hepatitis C to be a consequence of his having 
served in Vietnam.

The Board requested a specialist's opinion from the VHA 
regarding whether it was at least as likely as not that the 
veteran became infected with hepatitis C during active 
service.  An opinion was provided by Dr. Rahman, who noted 
that risk factors for acquiring hepatitis C included 
injection drug use, blood transfusions prior to 1990, 
intranasal cocaine use, contact with blood during combat, 
high risk sexual practices (including sex with prostitutes, 
intravenous (IV) drug user, anal intercourse, without barrier 
contraception), tattooing, and neonatal transmission from 
mother (who could be totally without symptoms).  Dr. Rahman 
also noted that a hepatitis C test was unavailable prior to 
1990.  The veteran's service medical records reflected a burn 
on the arm and several lacerations, and that he likely 
received several medical injections.  Dr. Rahman noted that 
medical devices were received sterile and not reused, 
consequently, this precluded the likelihood that the veteran 
contracted hepatitis C through his medical care.  Dr. Rahman 
stated that Dr. Felig's opinion that the veteran's hepatitis 
C could be "reasonably related to [the] veteran's period of 
military service in Vietnam" was medically without merit.  
Dr. Rahman stated that while Vietnam veterans are screened 
for hepatitis C, military service in Vietnam is not itself a 
risk factor, but rather a surrogate risk, related to drug use 
and unprotected sexual relations.

The veteran has contended that hepatitis C should be 
considered presumptive, as related to Agent Orange exposure.  
The veteran also puts forth a general contention that service 
connection for hepatitis should be presumptive due to his 
service in Vietnam.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The veteran claims service connection for hepatitis C which 
he asserts was incurred due to military service.  Applying 
the facts in this case to the criteria set forth above, the 
Board finds that the weight of the probative evidence of 
record is against the veteran's claim of entitlement to 
service connection for hepatitis C.

As detailed above, there is no evidence in the record that 
the veteran received a blood transfusion in service, nor is 
the veteran contending that a transfusion was administered.  
Hepatitis C was diagnosed in approximately May 2000, about 28 
years after separation from service.  

Several months after an initial diagnosis, in December 2000, 
the veteran's private physician, Dr. Felig, provided his 
opinion that due to the fact that the veteran had no history 
of intravenous drug use or a blood transfusion, he suspected 
that the veteran acquired hepatitis C during service in 
Vietnam.  The Board notes that Dr. Felig's finding that the 
veteran had not used intravenous drugs or received a blood 
transfusion was strictly based on the self-reported history 
supplied by the veteran, as the file contains no other 
medical records identified by the veteran, and Dr. Felig did 
not reference any medical evidence to support his conclusion.  
The Board cannot discern any independent evaluation or 
verification of the veteran's statements by this physician.  
Dr. Felig provided no medical bases for his conclusion that 
the veteran may have acquired hepatitis C during service in 
Vietnam.  Upon further inquiry by the RO, Dr. Felig opined 
that he felt that it was appropriate to deem an individual's 
hepatitis C service-connected when no other risk factors were 
present, such as receiving a blood transfusion or using 
intravenous drugs.  Dr. Felig opined further that "it is 
well known that with the trauma that occurred during military 
service, many individuals acquired hepatitis C at that 
time."  Thus, it was appropriate to consider that the 
veteran had acquired hepatitis C in Vietnam.  Dr. Felig 
failed to expand on what "trauma" entailed, and failed to 
detail any "trauma" that the veteran may have experienced 
or was contending he experienced during service in Vietnam 
which may have exposed him to hepatitis C.  In summary, it 
appears that Dr. Felig's opinion was that if there was no 
other clinical evidence to show the etiology of hepatitis C, 
it must have been due to service in Vietnam.

As noted, the veteran did not participate in combat during 
his service in Vietnam.  In noting that the service medical 
records reflect a burn to the arm, several lacerations, one 
which was treated with sutures, and the likelihood of the 
receipt of several medical injections, Dr. Rahman stated that 
medical devices were received sterile and not reused, 
consequently, this precluded the likelihood that the veteran 
contracted hepatitis C through his medical care.  
Additionally, in response to Dr. Felig's blanket statement 
that the veteran's hepatitis C could reasonably be related to 
service in Vietnam, Dr. Rahman noted that military service in 
Vietnam is not itself a risk factor for acquiring hepatitis 
C, but rather a surrogate risk, related to risk factors such 
as drug use or unprotected sexual relations.

The Board also finds probative that although it was not until 
1990 that a hepatitis C test became available, there is no 
objective medical evidence that the veteran showed any signs 
or symptoms of hepatitis until approximately 28 years after 
separation from service.  The veteran has not made any 
contentions regarding post-service symptomatology prior to 
the year 2000.  Moreover, once the test became available in 
1990, a diagnosis was not rendered until a decade later.  

The Board rejects Dr. Felig's opinion regarding the etiology 
of the veteran's hepatitis C, as it is speculative, medically 
unfounded, and unsupported.  The Board accepts Dr. Rahman's 
opinion as being the most probative, as it was based on a 
review of the claims folder, and contains rationale for his 
medical conclusions.

Regarding, the veteran's claims that hepatitis C should be 
considered presumptive to Agent Orange, it is noted that 
hepatitis C is not among the disabilities listed in 38 C.F.R. 
§ 3.309(e), thus presumptive service connection is not 
warranted.  As for the veteran's claim that presumptive 
service connection is warranted due solely to his service in 
Vietnam, there is no statutory or legal authority to warrant 
such consideration.

The Board has considered the veteran's own lay statements to 
the effect that his hepatitis C was incurred in service; 
however, the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against the 
claim of service connection for hepatitis C.  


ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



